Citation Nr: 0914479	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right toe nail 
condition.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.  

3.  Entitlement to service connection for a bilateral arm 
condition.  

4.  Entitlement to service connection for bilateral leg pain 
and numbness.

5.  Entitlement to a compensable initial rating for migraine 
headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   A hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2008.  

During the hearing, the Veteran raised a claim for a higher 
rating for his lumbar spine disorder.  That matter is 
referred to the RO for initial adjudication.  

The reopened claim for a right toe disorder is addressed in 
the REMAND portion of the decision below and   REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
toe nail condition was previously denied by the RO in 
February 1999 on the basis that the removal of the right 
great toenail which was performed during service did not 
result in any permanent residual or chronic disability.  The 
Veteran was notified of the decision and his appellate 
rights, but he did not perfect an appeal of the decision.

2.  The additional evidence presented since the prior 
decision includes post service medical records pertaining to 
a right great toe reconstruction and the Veteran's own 
testimony which is to the effect that the right great toenail 
removal currently results in tenderness and irritation.   

3.  The additional evidence addresses the basis of the prior 
denial of the claim and raises a reasonable possibility of 
substantiating the claim. 

4.  Left carpal tunnel syndrome was not shown until many 
years after separation from service and did not result from 
any incident in service.

5.  A bilateral arm condition was not shown until many years 
after separation from service and did not result from any 
incident in service.  

6.  Bilateral leg pain and numbness were not shown until many 
years after separation from service and did not result from 
any incident in service.

7.  The Veteran's migraine headaches have resulted in 
characteristic prostrating attacks occurring an average of 
once every two months.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a right 
great toe nail disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  A bilateral arm condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

4.  Bilateral leg pain and numbness was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008). 

5.  The criteria for a 10 percent initial rating for migraine 
headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124a Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For A Right Toe Nail 
Condition.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Essentially, to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The appellant contends that the RO committed error in 
refusing to grant his claim for service connection for a 
right toe nail condition.  He asserts that he currently has 
right great toe problems which were incurred in.  

The Veteran's claim for service connection for residuals of a 
right great toe nail removal was previously denied by the RO 
in February 1999. At that time, the RO noted that the service 
medical records (which were the only evidence of record at 
that time) reflected that the Veteran was seen in February 
1980 for an ingrown toenail which was removed without 
incident.  He was subsequently seen again for removal in 
August 1980 and November 1980.  In December 1980, it was 
noted that he was healing well.  He was not seen again for 
that condition during service.  The RO concluded that the 
condition had resolved with no permanent residuals.  The 
Veteran was notified of the decision and his appellate 
rights, but he did not perfect an appeal of the decision.

The rating decision which denied service connection is final 
based upon the evidence then of record. 38 U.S.C.A. § 7105.  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the Veteran's request to reopen his claim 
was filed in 2004, the regulations in effect since August 29, 
2001, are for application.  Nevertheless, to whatever extent 
the new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

The additional evidence presented since the prior decisions 
includes testimony given by the Veteran during a hearing held 
before the undersigned Veterans Law Judge in March 2008.  He 
testified that following the removal of his toenail in 
service, it partially grew back and irritated his foot.  He 
said that he has to repeatedly remove it himself.  He 
reported that he was required to wear an extra-wide shoe in 
order to prevent it from rubbing and causing irritation.  He 
also reported that when he removes it, the toe bleeds and he 
has to stick it in ice water to stop the bleeding. 

The additional evidence which has been presented also 
includes post service VA medical treatment records which 
pertain to the right great toe.  The records note a history 
of right great toe reconstruction shortly after service in 
1998.      

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for removal of the right great toenail 
raises a reasonable possibility of substantiating the claim.  
The Board notes that the additional evidence addresses the 
basis of the prior denial of the claim, namely that he had no 
residuals.  Therefore, the Board concludes that new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for residuals of removal of 
the a right great toe nail.  The reopened claim will be 
further addressed in the remand section of this decision.  

II.  Entitlement To Service Connection For Left Carpal Tunnel 
Syndrome
 and a Bilateral Arm Disorder.

The Veteran contends that he developed carpal tunnel syndrome 
and a bilateral arm disorder during service.  During the 
hearing held in March 2008, he testified that during active 
service, he worked as a quarter master and a cook.  He 
reported that his arm started hurting, and he complained at 
the sick bay where he was told that it was just sore due to 
lifting and using his arm for cutting.  He said that he was 
placed on light duty.  The Veteran further testified that he 
was never given a confirmed diagnosis until after service 
when he was seen at the VA clinic in Gainesville.  He said 
that at that time his arms, especially, the left, were sore 
and numb.  He also said that he was having a hard time moving 
his arms and fingers.  

Significantly, however, the Veteran's service medical records 
do not contain any references to carpal tunnel syndrome, or 
injuries affecting the wrist area.  The service medical 
records do not indicate that he had carpal tunnel syndrome or 
a chronic arm disorder.  Although a medical board report 
noted that the Veteran reported having paresthesia of the 
left hand and fingers, he also reported having other symptoms 
at the same time including chest pain, palpitations, 
shortness of breath, a dry mouth, and nausea.  The Medical 
Board concluded that the symptoms were secondary to a panic 
disorder.  Carpal tunnel syndrome was not diagnosed.  

The report of a medical examination conducted in November 
1997 for the purpose of his separation from service reflects 
that that the upper extremities were normal, including the 
strength and motion.  The report of medical history given at 
that time reflects that he denied having neuritis.  

The earliest medical evidence reflecting the presence of 
carpal tunnel syndrome is from many years after service.  The 
treatment records do not include any medical opinion linking 
current carpal tunnel syndrome to service.  On the contrary, 
the history contained in the recent treatment records 
suggests that the onset of symptoms was after service.  For 
example, a VA treatment record dated in July 2004 noted that 
the Veteran had a history of paresthesia in both arms for 2 
to 3 years.  

Although the Veteran has related his current arm problems to 
his duties in service, as opposed to his post service 
employment as a meat cutter, the Veteran, as a lay person, is 
not competent to offer a medical diagnosis or to assert 
medical causation of his disorder. Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Based on the foregoing, the Board finds that carpal tunnel 
syndrome and a bilateral arm disorder were not shown until 
many years after separation from service and did not result 
from any incident in service.  As noted, the Veteran's 
testimony is contradicted by the more objective service 
medical records, as well as the post service medical records.  
Accordingly, the Board concludes that carpal tunnel syndrome 
and a bilateral arm disorder were not incurred in or 
aggravated by service.  





III.  Entitlement To Service Connection For Bilateral Leg 
Pain And Numbness.

During the hearing held in March 2008, the Veteran testified 
that he developed problems with his lower extremities in 
service, including pain and numbness, as well as knee 
problems.  He testified that he had experienced problems 
during the last six years of his service.  He said that he 
had pain, but did not go to sick call.    

As noted in the introduction, the Veteran has raised a claim 
for increased compensation due to a back disorder which the 
Board has referred to the RO.  The current Board decision 
regarding service connection for bilateral pain and leg 
numbness addresses only a separate disability of the legs, 
and has no bearing on a claim for compensation for a back 
disorder, to include any claim of radiculopathy from the 
service-connected back disorder.

The Veteran's service medical records do not contain any 
references to knee problems or any other disability affecting 
the lower extremities.  The report of a medical examination 
conducted in November 1997 in connection with his separation 
from service shows that the lower extremities were normal.  
The report of a medical history given at that time shows that 
the Veteran denied having a trick or locked knee.  He also 
denied neuritis.  

There is no evidence of arthritis or an organic disease of 
the nervous system affecting the lower extremities within a 
year after service.  The earliest record reflecting a knee 
problem is a VA treatment record dated in September 2001 
which reflects a finding of right knee instability.  There 
was no mention of the disorder being due to service.    

Based on the foregoing evidence, the Board finds that 
bilateral leg pain and numbness were not shown until many 
years after separation from service and did not result from 
any incident in service.  As noted, the Veteran's testimony 
is contradicted by the more objective service medical 
records, as well as the post service medical records.  
Accordingly, the Board concludes that bilateral leg pain and 
numbness was not incurred in or aggravated by service.  

V.  Entitlement To A Compensable Initial Rating For Migraine 
Headaches.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent rating is warranted where 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted where there are characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.  A 10 percent rating is warranted 
where there are characteristic prostrating attacks occurring 
an average of once a month over the last several months.  A 
noncompensable rating is warranted if there are less frequent 
attacks. 

During the hearing held before the undersigned Veterans Law 
Judge in March 2008, the Veteran testified that he received 
treatment for headaches through the VA, and that he had been 
given a pill to take whenever he got a headache.  He did not 
recall the name of the pill.  He said that he took the pill 
at least once  a day because he got headaches all the time.  
He also stated that he had bad headaches about once a week, 
and that he had missed work due to a headache about two weeks 
earlier.  He said that when he went into work, his head was 
throbbing and the light hurt his eyes.  He described going 
home and going to bed.  He also reported an associated 
symptom of nausea.  He reported that such an episode 
sometimes lasted a couple of hours.  He reported getting 
really severe headaches two or maybe three times a month.  
The Veteran denied ever going to the emergency room because 
of a headache.  

The Veteran's VA medical treatment records, contain few 
references to headaches.  A record dated in June 2003 
specifically shows that he denied headaches.  A VA record 
dated in September 2005 also shows that he denied having 
headaches.  He also denied eye pain at that time.    

A VA mental disorders examination dated in January 2006 noted 
a history of a head injury during childhood resulting in 
unconsciousness, but the Veteran denied subsequent problems.  
There was no mention of headaches.  

The report of a VA disability evaluation examination dated in 
January 2006 (labeled digestive conditions, miscellaneous) 
reflects that the Veteran reported that he sustained a blow 
to his head in service with a pistol during a mugging.  He 
reported being treated with Toradol injections.  The examiner 
stated that he did not find that the Veteran had been placed 
on prophylactic medication for migrainous headache, but was 
treated primarily with nonsteroidal anti-inflammatory 
medications which was somewhat unusual for a history of 
migraines.  The examiner's review of records show that the 
Veteran had been prescribed medications including Motrin, 
Flexeril, and hydrcodone with acetaminophen.  The examiner 
noted that the Veteran was not prescribe medications such as 
Imitrex for treatment of headache, or Inderal for 
prophylactic treatment of migraine headaches.  The Veteran 
reported that at least two times a week, he developed a 
throbbing, stabbing type of pain in the right eyeball which 
after a few minutes moved to the left eyeball, after which a 
throbbing, stabbing pain and a sensation of pressure spread 
into his temporal areas and head.  The Veteran stated that 
the headaches last only two hours if he took Motrin and 
placed ice on his temples.  He also reported occasionally 
taking Tylenol Extra Strength.  Approximately once a month, 
he developed a headache of the same pattern which lasted 
three days.  With all headaches, he had sensitivity to light, 
and as a result carried sunglasses.  He had no photophobia, 
and no nausea.  He said that he had lost no work as a result 
of headaches.  

Physical examination was normal except for a spasm of the 
cervical trapezius muscles, and the examiner noted that as he 
had not observed the Veteran during a headache, he must rely 
on the diagnosis given by those who had observed him in the 
military.  The pertinent diagnosis was history of headache, 
diagnosed as migrainous from his time in the military.   

A month later, a VA treatment record dated in February 2006 
reflects that the Veteran again denied headaches.  In April 
2006, when being seen for treatment of his knees, it was 
noted that his medication was switched to Ibuprofen because 
Diclofenac was causing headaches.  

A VA record dated in March 2007 notes a diagnosis of chronic 
headache disorder.  The Veteran claimed that he had chronic 
headaches of more than 20 years.  However, the physician 
noted that the "first time he mentioned these to me is 
today!!!".  The same record further indicates that the 
Veteran reported that he had an occasional aura of eye pain 
and then the headache beings behind the eyes and then 
generalized to the temples, parietal area, occiput and neck.  
The pain was described as sharp and steady.  He reported 
sensitivity to light.  He said that he took Motrin and 
rested.  He said that the headaches occurred two to three 
tiems a week and lasted from several minutes to 5 or 6 hours.  
The Veteran was prescribed a trial of "Firicet" tablets.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran's migraine headaches have 
resulted in characteristic prostrating attacks occurring an 
average of once every two months over the last several 
months.  Accordingly, the Board concludes that the criteria 
for an initial rating higher than 10 percent for migraine 
headaches are met.  

The Board further finds, however, that the disorder does not 
result in characteristic prostrating attacks occurring an 
average of once a month over the last several months.  
Although the Veteran testified that he has had headaches at a 
much higher frequently, that testimony is not credible in 
light of the almost complete absence of treatment records 
pertaining to such headaches.  The Board is of the opinion 
that if such a severe disorder actually existed, it would be 
much better documented in the treatment records.  In fact, on 
multiple occasions the Veteran denied having headaches.  
Accordingly, the criteria for a rating higher than 10 percent 
are not met.  




VI.  Duty to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters dated in May 2005, October 2005, and 
February 2008 from the RO provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims for service connection, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The Veteran 
was also provided information regarding the assignment of 
ratings and effective dates in February 2008.  

The Board notes that the Veteran's claim for a higher rating 
for headaches arises from his disagreement with the initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issue addressed in this decision has been obtained.  The 
Veteran was afforded VA examinations.  His service medical 
records and post-service treatment records have been 
obtained.  The Board does not have notice of any additional 
relevant evidence that is available but has not been 
obtained.  

The Board has noted that the Veteran's representative has 
requested that he be afforded a new examination to assess the 
severity of his headaches.  The Board notes, however, that 
the most recent examination was conducted approximately three 
years ago.  However, the treatment records are more recent, 
and contain a discussion of his headaches.  In light of that 
information, as well as the Veteran's testimony in 2008, the 
Board concludes that the record is adequate to allow 
resolution without another examination.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.   


ORDER

1.  The request to reopen a claim for service connection for 
a right toe nail condition is granted.  To this extent only, 
the appeal is granted.  

2.  Service connection for left carpal tunnel syndrome is 
denied.  

3.  Service connection for a bilateral arm condition is 
denied.  

4.  Service connection for bilateral leg pain and numbness is 
denied.

5.  A 10 percent initial rating for migraine headaches is 
granted.  


REMAND

As discussed above, the Veteran's claim for service 
connection for residuals of a right great toenail removal has 
been reopened.  The Board concludes that a medical 
examination would be useful in assessing the claim.  The 
Board notes that VA has a duty to afford a Veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

In the present case, there is medical evidence showing a 
current disability, evidence of a right toe disorder during 
service, and lay evidence of continuity of symptoms since the 
period of service.  In light of these factors, the Board 
concludes that an examination is required for the purpose of 
assessing whether the right toenail removal in service 
resulted in any permanent disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the extent of 
any disability due to the right toenail 
removal during service.  The claims file 
should be made available for review by 
the examiner.  The examination should 
specifically detail any impairment or 
symptoms which currently result from the 
toenail.  The examiner should also 
comment as to whether the right great toe 
reconstruction performed after service in 
October 1998 was related to the toenail 
removal during service.  

2.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


